89 F.3d 841
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Michael Lee SCOTT, Appellant,v.Mike KEMNA;  Dan Smith, Superintendent of Fulton Receptionand Diagnostic Center;  Denise Westhoff, Appellees.
No. 96-1745.
United States Court of Appeals, Eighth Circuit.
Submitted April 3, 1996.Filed May 7, 1996.

Before McMILLIAN, FAGG and BOWMAN, Circuit Judges.
PER CURIAM.


1
Michael Lee Scott, a Missouri inmate, appeals from the final order of the District Court1 for the Western District of Missouri, dismissing with prejudice his 42 U.S.C. § 1983 action claiming deliberate indifference to serious medical needs.   The district court dismissed the action as to two defendant prison officials, concluding that Scott was suing them on the basis of respondeat superior.   The district court granted summary judgment in favor of the remaining defendant, concluding that Scott had not shown deliberate indifference and had merely disagreed with the course of his medical treatment.   We have carefully reviewed the record, and we conclude the judgment of the district court was correct.   Accordingly, we affirm.   See 8th Cir.  R. 47A(a).



1
 The Honorable Howard F. Sachs, United States District Judge for the Western District of Missouri